Case 19-03977   Doc 22   Filed 03/26/19 Entered 03/26/19 13:51:48   Desc Main
                           Document     Page 1 of 6
Case 19-03977   Doc 22   Filed 03/26/19 Entered 03/26/19 13:51:48   Desc Main
                           Document     Page 2 of 6
Case 19-03977   Doc 22   Filed 03/26/19 Entered 03/26/19 13:51:48   Desc Main
                           Document     Page 3 of 6
Case 19-03977   Doc 22   Filed 03/26/19 Entered 03/26/19 13:51:48   Desc Main
                           Document     Page 4 of 6
Case 19-03977   Doc 22   Filed 03/26/19 Entered 03/26/19 13:51:48   Desc Main
                           Document     Page 5 of 6
Case 19-03977   Doc 22   Filed 03/26/19 Entered 03/26/19 13:51:48   Desc Main
                           Document     Page 6 of 6
